DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “after again receiving a print command via the interface, perform a second rewinding comprising rewinding the ink ribbon by a first length in the second direction with the ribbon transport mechanism, the first length corresponding to a length required to reach a printable speed; after performing each of the first rewinding and the second rewinding, store, in the storage, a second length, the second length corresponding to a length of the ink ribbon subjected to the printing upstream of the thermal head in the first direction; and feed the ink ribbon in the first direction by the stored second length with the ribbon transport mechanism.”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-9, for the same reason as discussed above for parent independent claim 1, dependent claims 2-9 also contain(s) allowable subject matter.
The reason for allowance of claim 10 is the inclusion of “after performing the first rewinding, store, in the storage, a second length, the second length corresponding to a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Randolph et al. (US 6,307,583 B1) is considered pertinent to applicant's disclosure and is cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 4, 2021